Citation Nr: 0201012	
Decision Date: 01/30/02    Archive Date: 02/05/02

DOCKET NO.  01-03 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an effective date earlier than March 5, 
1996, for the grant of service connection for peripheral 
neuropathy of the right upper extremity.

2.  Entitlement to an effective date earlier than March 5, 
1996, for the grant of service connection for peripheral 
neuropathy of the left upper extremity.

3.  Entitlement to an effective date earlier than March 5, 
1996, for the grant of service connection for peripheral 
neuropathy of the right lower extremity.

4.  Entitlement to an effective date earlier than March 5, 
1996, for the grant of service connection for peripheral 
neuropathy of the left lower extremity.

5.  Entitlement to an effective date earlier than March 5, 
1996, for the grant of a total rating for compensation based 
upon individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to 
December 1945.  He was a prisoner of war (POW) of the German 
government from July 1944 to May 1945. The veteran received a 
Purple Heart, the European-African-Middle Eastern Campaign 
Medal with six bronze stars, the Air Medal, and three 
Overseas Service Bars. 

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1999 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted service connection for 
peripheral neuropathy of the right and left upper extremities 
and of the right and left lower extremities, effective March 
5, 1996, and granted a TDIU, effective March 5, 1996.

In October 2001, the veteran testified at a personal hearing 
before the undersigned Board Member; a transcript of which 
has been associated with the claims file.


At his hearing in October 2001, the veteran testified that he 
believed that he had a stroke as a result of the trauma he 
went through as a POW.  He stated also that his service-
connected disabilities had contributed to his stroke and that 
the benefits should go back to at least 1977.  The matter of 
service connection for a stroke is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  Following the last final rating decision of record, an 
informal claim for service connection for peripheral 
neuropathy of the right upper extremity was first received on 
March 5, 1997.

2.  Following the last final rating decision of record, an 
informal claim for service connection for peripheral 
neuropathy of the left upper extremity was received on March 
5, 1997.

3.  Following the last final rating decision of record, an 
informal claim for service connection for peripheral 
neuropathy of the right lower extremity was received on March 
5, 1997.

4.  Following the last final rating decision of record, an 
informal claim for service connection for peripheral 
neuropathy of the left lower extremity was received on March 
5, 1997.

5.  A formal claim for a TDIU was filed on March 30, 1999.

6.  Prior to March 5, 1996, the veteran did not meet the 
schedular criteria for a TDIU.



CONCLUSIONS OF LAW

1.  The legal criteria for an effective date prior to March 
5, 1996, for the grant of service connection for peripheral 
neuropathy of the right upper extremity have not been met.  
38 U.S.C.A. §§ 5103A, 5107, 5110 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.114 (2001).

2.  The legal criteria for an effective date prior to March 
5, 1996, for the grant of service connection for peripheral 
neuropathy of the left upper extremity have not been met.  38 
U.S.C.A. §§ 5103A, 5107, 5110; 38 C.F.R. § 3.114.

3.  The legal criteria for an effective date prior to March 
5, 1996, for the grant of service connection for peripheral 
neuropathy of the right lower extremity have not been met.  
38 U.S.C.A. §§ 5103A, 5107, 5110; 38 C.F.R. § 3.114.

4.  The legal criteria for an effective date prior to March 
5, 1996, for the grant of service connection for peripheral 
neuropathy of the left lower extremity have not been met.  38 
U.S.C.A. §§ 5103A, 5107, 5110; 38 C.F.R. § 3.114.

5.  The legal criteria have not been met for an effective 
date earlier than March 5, 1996, for the grant of a TDIU.  38 
U.S.C.A. § 5110(b)(2) (West 1991); 38 C.F.R. § 3.400(o)(1)(2) 
(2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records show that physical examination of the 
veteran's bones, joints, and muscles in October 1945 was 
normal.  It was noted that the veteran had wounds on the 
right arm from a bombing mission in July 1944.  The veteran 
was recommended for separation.

On April 11, 1977, the veteran submitted a VA form 21-526, 
Application for Compensation or Pension, indicating that he 
was seeking benefits for a stroke with right-sided paralysis, 
which had occurred in 1977.  On the application, it asked 
that the veteran indicate if he had received any treatment in 
service for the sickness, disease, or injury for which his 
claim was made and asked him to list the physicians and 
hospitals where he was treated before, during, or since his 
service.  The veteran placed an "X" over these sections.  
Under the heading, "If you claim to be totally disabled," 
the application showed that this section should be completed 
if the claimant was 65 years or over and "only claiming 
pension."  The veteran completed this part of the 
application, stating that he was not employed and was last 
employed on March 23, 1977.  He completed the remainder of 
the application that indicated that it should be completed if 
filing a claim for pension only.

The record reflects that in May 1977, a VA Form 21-2680, 
Examination for Housebound Status or Need for Regular Aid and 
Attendance, was submitted, indicating that the veteran had 
had a stroke and had been hospitalized from March 23, 1977, 
to April 8, 1977.  The examiner noted that the veteran had 
slight speech slurring and decreased coordination for working 
with the right hand, which he stated was improving.  The 
diagnosis was cerebrovascular accident with right hemiplegia 
and partial aphagia with good return of function.

In a May 1977 rating decision, the RO determined that the 
veteran was essentially unemployable and granted pension 
benefits, but denied special monthly pension.  

In an April 1978 statement, the veteran stated that he was 
self employed and worked on commission.  He complained that 
his pension was cut because he made too much money.  He 
stated he had a stroke and could not draw unemployment, 
Social Security, etc.  In an August 1978 statement, the 
veteran indicated he had had a stroke one and a half years 
ago.  He stated, "I am not disabled but have been unable to 
get a job even as a janitor."

In an April 1982 statement, the veteran stated that at the 
time he filed his original claim, he had not been properly 
advised and consequently did not file a claim for service 
connection resulting from his wartime POW experience.  He 
stated that he had been shot down by German fire while 
bombing an airfield in Southern Germany.  He stated he 
scraped his hands badly when landing from the parachute jump.  
The veteran alleged he had shrapnel in the right shoulder, 
right arm, right hand, and right leg.  He stated he had been 
beaten with a hockey stick and had sustained a laceration to 
his head.  He added that they were given lumps of coal to 
keep them warm, but that they had to sleep in their clothes 
to keep warm.  The veteran stated he suffered from residuals 
of malnutrition; shrapnel wounds of the right shoulder, arm, 
hand, and leg; delayed stress or nervousness, from which he 
recently had suffered a stroke, causing his right side to be 
paralyzed.  He stated he felt that these disabilities should 
be recognized as service connected by VA.

A May 1982 VA examination report shows that the examiner 
noted the veteran's history as a POW and the disabilities for 
which the veteran was seeking service connection.  The 
examiner noted that the veteran was being hospitalized for 
several days for observation.  Upon physical examination, the 
examiner stated that examination of the extremities revealed 
small punctate scars over the right deltoid area, as well as 
the dorsal aspect of the right hand, and over right anterior 
aspect of the right thigh and the right calf, which he noted 
the veteran stated was due to shrapnel wounds.  He stated 
that this could contribute to limitation of motion, but noted 
that the veteran had had a cerebrovascular accident with 
slight hemiparesis involving the right upper extremity, as 
well as the right lower extremity.  The examiner concluded, 
"It is therefore difficult to determine the limitations of 
motion from the [cerebrovascular accident] as opposed to the 
previously noted shrapnel wounds."  He stated the 
neurological findings revealed a hyperactive reflex over the 
deep tendon reflex involving the deltoid, the right brachial, 
the right supra and infrapatellar tendons, which were 
compatible with a history of cerebrovascular accident.  The 
examiner stated that while the veteran had a history of 
malnutrition and metabolic disorder while a POW, his skin 
seemed well hydrated and not remarkable.  He stated the 
veteran's hospitalization was "quite uneventful" and that 
there was no "apparent severe abnormality," and thus that 
further evaluation seemed unnecessary.  The diagnoses were 
depressive reaction; right hemiparesis, secondary to cerebral 
vascular accident; and residual sequela, shrapnel wounds.

A May 1982 VA psychiatric evaluation shows that the veteran 
complained that he did not have a job.  He stated that 
employers thought he was too old (he was 62 years old at the 
time) and that his skills as a salesman were no longer 
wanted.  He denied any psychiatric symptoms.  The veteran 
stated that he had been doing well and had been successful, 
when he had a stroke in 1977 and had been essentially 
unemployed ever since.  The examiner stated that there was no 
psychiatric disease.

In August 1982, the RO denied service connection for 
residuals of a cerebrovascular accident with right 
paresthesia, a metabolic disorder, malnutrition, neurological 
disorder, and scars on the right shoulder and right leg.  It 
also noted that the veteran's cerebrovascular accident had 
occurred 32 years following the veteran's discharge from 
service.  The RO granted service connection for anxiety 
reaction, assigning it a 10 percent evaluation; left 
orchiectomy, assigning it a 10 percent evaluation; and flak 
wound scars on the right arm and hand, assigning it a 
noncompensable evaluation  The veteran filed a notice of 
disagreement following the issuance of the rating decision.  
He stated he felt that his nervous condition had brought on 
his stroke and that he felt that the residuals of the stroke 
should be service connected.  A rating decision was issued in 
November 1982, determining that clear and unmistakable error 
had occurred in the RO's failure to grant special monthly 
compensation based upon the loss of a testicle.  A statement 
of the case was issued that same month as to the claims the 
veteran was appealing.  The veteran did not perfect an 
appeal.

A November 1982 VA hospitalization summary report shows 
diagnoses of depressive reaction, diverticulosis, post 
cerebrovascular accident, and residual findings of shrapnel 
wounds.  The examiner stated the veteran had been admitted 
for a proctoscopic examination because the veteran had 
undergone a polypectomy two to three years prior.  The 
examiner noted that the veteran ambulated satisfactorily with 
hardly any noticeable hemiparesis and that the veteran's 
right upper extremity and right lower extremity "enjoy[ed] 
fairly good range of motion" at the time.  

In July 1985, the veteran stated that he felt his condition 
had worsened and wanted to apply for an increase in 
compensation.  In September 1985, the RO denied increased 
benefits for his service-connected disabilities.

In December 1985, the veteran stated he wanted to be 
reevaluated for his service-connected disability for scars.  
Following receipt of a January 1986 VA outpatient treatment 
report, the RO denied increased compensation benefits.

In March 1986, the veteran stated he wanted to be re-
evaluated for his service-connected disability.  He stated he 
was a POW in Germany and believed that his service-connected 
mental condition was getting worse.  The veteran stated that 
no one would hire him for a job even though he wanted to 
work.

A March 1986 VA POW examination report shows that the 
examiner noted that the veteran's affect when discussing his 
POW experience was not appropriate to the experience, which 
involved inappropriate laughter and facial expressions that 
did not match his stated feelings.  Physical examination of 
the extremities revealed some decrease in grip on the right 
side and some incoordination of rapid, alternating movements 
in the right foot.  The examiner stated that sharp and dull 
discriminations and two-point discriminations were within 
normal limits throughout.  Deep tendon reflexes were somewhat 
hyperactive on the right  He stated that rapid, alternating 
movements were completed, but that they became less 
controlled the longer they were continued.  Romberg test was 
negative, as was Babinski.  The examiner noted that the 
veteran would be referred to a psychiatrist for mental status 
evaluation and to a neurologist for further definition of his 
possible neurological deficits related to the stroke.

A March 1986 VA neurological examination report shows the 
examiner stated that the veteran had had a stroke eight years 
prior with right-sided paralysis and speech changes.

A July 1986 VA psychiatric evaluation shows that the veteran 
stated he had been in business for himself prior to the 1977 
stroke.  He stated he had been trying to get a job since 
then.  The veteran reported that he would get up in the 
morning and work on an airplane that he was building.  The 
examiner stated he felt the veteran had major depression, 
which was recurrent for the last seven years.  He stated he 
suspected the veteran lost some of his ability to function as 
a result of the stroke, as far as his ability to think, plan, 
and engage in higher mental functions.  The examiner stated 
he felt the veteran was "partially socially and 
industrially" disabled. 

In July 1980, the RO continued the 10 percent evaluation for 
anxiety reaction.  The veteran did not appeal the decision.

In October 1992, the veteran filed a claim for service 
connection for avitaminosis, chronic dysentery, malnutrition, 
irritable bowel syndrome, peripheral neuropathy of the upper 
and lower extremities, and frostbite of the upper and lower 
extremities.  He filed a claim for secondary service 
connection for colon polyps, which he stated was secondary to 
the irritable bowel syndrome.

In an October 1992 letter, a private physician stated that 
the veteran had suffered a cerebral infarction in 1977, at 
which time, he had severe dysarthria and right hemiparesis, 
which he noted was worse in the leg.  He stated that the 
veteran had improved considerably and had hardly "any 
significant dysarthria" and noted that the veteran was 
walking "quite well."  The private physician stated the 
veteran had had some transient ischemic attacks in April 1977 
and had been placed on anti-coagulant treatment and had 
remained on this.  He stated the veteran began having 
intermittent diarrhea in July 1979, and a proctoscopy was 
done in November 1979, which revealed a polyp.  He noted that 
the polyp was benign and that the veteran had done well since 
the surgery.  The private physician stated that an April 1982 
colon x-ray revealed diverticulosis but was otherwise 
unremarkable.  

VA outpatient treatment reports, dated from May 1983 to 
October 1992 show that the veteran was being seen at the VA 
facility for complaints related to residuals of the 1977 
cerebrovascular accident.  In a January 1985 former POW 
medical history, the veteran stated that no one would give 
him a job because he was too old.  The veteran was 
hospitalized in October 1987 to undergo a right subtotal 
hemicolectomy.  In January 1992, the veteran stated he wished 
to get a job with the post office but that they were 
discriminating against him because of his age.  The VA social 
worker noted that the veteran was 72 years old and that the 
veteran may have unrealistic demands as to his getting a job 
with the post office, as he had not passed the driving test.

Private medical records, dated from April 1965 to August 
1982, show treatment for various complaints, including the 
residuals of the 1977 cerebrovascular accident.

A November 1992 VA psychiatric evaluation report shows that 
the veteran reported his history of a cerebrovascular 
accident when he was 58 years old.  He stated that he wanted 
to work and had applied to the government on numerous 
occasions for employment but felt he was being discriminated 
against because of his age.  The veteran reported that his 
wife had a long-standing psychiatric disorder and was a 
patient at a psychiatric hospital.  He stated that because of 
this, he did most everything around the house, including 
cooking, housework, shopping, and laundry.  He further stated 
he tinkered with an airplane that he built in 1970.  The 
examiner stated the veteran was polite, cooperative, well 
dressed, and well groomed.  He stated the veteran was 
oriented to time, person, place, and situation.  He added the 
veteran's speech was coherent and relevant with no evidence 
of delusions, hallucinations, or other indicators of a 
psychotic disorder.  The examiner noted that the veteran was 
preoccupied with bitterness and resentment towards the 
government.  He stated the veteran's attention and 
concentration abilities were good, as were his recent and 
remote memory functions.  He stated the veteran's ability to 
think abstractly appeared to be somewhat impaired and that he 
felt, in general, there was some organic brain dysfunction.  
He entered diagnoses of adjustment disorder with mixed 
emotional features and organic brain syndrome, secondary to 
his past cerebral vascular accident.

A November 1992 VA examination report shows that the examiner 
noted that the veteran denied malnutrition and avitaminosis.  
The veteran reported having irritable bowel syndrome, stating 
he had watery stools about once a day.  Upon physical 
examination of the musculoskeletal system, the examiner 
stated that there was a little bit of decreased power on the 
right side with hyper-reflexia because of a stroke on the 
right side.  He noted that when the veteran walked, he did 
not shuffle, but had to lift his right foot when going up the 
stairs due to right foot drop.  The examiner further noted 
that irritable bowel syndrome and rectal polyps could co-
exist and that the polyps could cause some symptoms of 
irritable bowel syndrome but that irritable bowel syndrome 
would not cause polyps.  The diagnoses were history of 
chronic polyps, irritable bowel syndrome, and arthritis.

November 1992 X-rays taken of the lumbar and cervical spine 
revealed arthritis.  An x-ray of the right shoulder revealed 
a metallic foreign body.

In a July 1993 rating decision, the RO granted service 
connection for arthritis of the lumbar and cervical spine, 
assigning a 10 percent evaluation; irritable bowel syndrome, 
assigning a noncompensable evaluation; and hemorrhoids, 
assigning a noncompensable evaluation.  The RO also continued 
the 10 percent evaluation for anxiety reaction; denied 
service connection for avitaminosis, dysentery, postoperative 
residuals of colon polyps, frostbite of the upper and lower 
extremities, residuals of a head laceration, hearing loss, 
and tinnitus; and denied reopening the claims for service 
connection for malnutrition and peripheral neuropathy of the 
upper and lower extremities.  The veteran's combined 
evaluation at that time was 30 percent.  

The veteran filed a notice of disagreement as to the July 
1993 rating decision.  

In October 1993, the veteran submitted a claim for special 
aid and attendance on behalf of his spouse.

In an April 1994 rating decision, the RO determined that 
clear and unmistakable error had occurred in the August 1982 
rating decision, which failed to grant service connection for 
residuals of a flak wound to the right upper arm and granted 
service connection for such, assigning a 20 percent 
evaluation.  The RO also determined that the veteran's 
service-connected atrophy of the left testicle should be 
reduced from 10 percent to 0 percent, based upon the rating 
criteria.  The veteran's combined evaluation at that time was 
40 percent.  That same month, the RO issued a statement of 
the case addressing the claims for service connection for 
malnutrition, residuals of a head laceration, avitaminosis, 
residuals of dysentery, peripheral neuropathy of the upper 
and lower extremities, bilateral hearing loss, tinnitus, 
arthritis of various joints, and residuals of frostbite to 
the upper and lower extremities.  The veteran did not perfect 
an appeal as to these issues.

A July 1994 VA psychiatric evaluation report shows that the 
examiner noted he had seen the veteran two years prior.  The 
veteran stated that since 1977, he had been unable to get a 
job even though he felt he was capable of working.  He stated 
he had applied for numerous jobs and felt he was being 
discriminated against because of his age.  The examiner noted 
that the veteran was doing better than he was two years 
prior.  He stated that the veteran was unable to give him any 
examples to show that he had a disability based on mental 
problems.  The examiner made mental status findings and 
stated that it was his professional opinion that the veteran 
was not disabled because of any mental disorder.  He stated 
the veteran had improved mentally since his last evaluation 
with the veteran-that his mood was better, and his cognitive 
abilities had definitely improved.  He added that the 
veteran's thinking was sharp with better abstraction 
abilities, but noted that the veteran's anger and bitterness 
towards the government seemed to be fixed.

An August 1994 VA neuropsychological consultation report 
shows that the veteran reported that following his discharge 
from service, he worked for a steel company and then started 
his own steel company, which he later sold.  He stated he 
then went on to create another steel company, which he ran 
from 1955 to 1980 selling various steel construction products 
to contractors.  The veteran indicated that between the 
government and the unions, he was run out of business.  He 
stated he deserved a 100 percent disability evaluation from 
VA.  The veteran denied any suicidal ideation, but reported 
homicidal ideation without plan or intent regarding 
government personnel.  He stated he spent his days taking 
care of the housework-cooking and cleaning for the last 10 
or 15 years.  The examiner stated that the veteran underwent 
written testing, which results showed a long-standing 
personality disorder, which had been further adversely 
affected by the organicity associated with his stroke.  He 
determined that the veteran was not suffering from major 
depression at this time, but that mild, chronic depression 
was evident.  

In a March 1995 rating decision, the RO continued the 
10 percent evaluation for the service-connected anxiety 
reaction.

In a February 1997 letter to the veteran, the RO stated that 
it had received the veteran's inquiry as to a claim he filed 
in August 1996, but that there was no record of the claim.  
The RO stated that if the veteran's representative had a copy 
of the claim or he wished to reapply to contact it.

In a statement received from the veteran on March 5, 1997, 
which he wrote to his representative, he complained of the 
RO's taking away the 10 percent evaluation for his testicle 
removal and stated that he was given a 20 percent evaluation 
for his shoulder.  He stated that the RO would not give him 
benefits for the laceration he sustained from a hockey stick 
when he was a POW and that he had a doctor who could state 
that there was a scar on his head.  The veteran stated that 
when he had a stroke in 1977, he went bankrupt in his 
business of 22 years.  He noted he was granted pension 
benefits but that they were taken away because of his income 
and asked if that was the proper way to treat a war hero.  
The RO construed the veteran's statement as an informal claim 
for service connection and a TDIU.

In a statement from one of the veteran's fellow servicemen, 
he stated he was present when the veteran was beaten severely 
on the head with a hockey stick while a POW.

In a December 1995 letter from a private physician, he stated 
he found a left superior occipital parietal scar on the 
veteran's head, which was approximately two centimeters in 
length.  

In a statement received by the veteran's representative in 
December 1998, she requested that the veteran's claims be 
reopened, such as psychiatric disorder, peripheral 
neuropathy, malnutrition, and residuals of cold injury and 
asked that separate evaluations be given for the cervical and 
lumbar spine.

A February 1999 VA examination report shows that the examiner 
entered diagnoses of peripheral neuropathy secondary to 
malnutrition, cervical spine degenerative joint disease and 
degenerative disc disease, and lumbar spine degenerative 
joint disease and degenerative disc disease.  

A February 1999 VA psychiatric evaluation report shows that 
the examiner did not find that the veteran had post-traumatic 
stress disorder, but entered diagnoses of adjustment disorder 
with depressed mood and generalized anxiety disorder.

In March 1999, the veteran submitted a VA Form 21-8940, 
Application for Increased Compensation Based Upon Individual 
Unemployability.  He asserted that his disabilities of 
anxiety, back, combat wounds, and peripheral neuropathy had 
caused his unemployability.  He indicated he last worked full 
time in 1978.

In a March 1999 rating decision, the RO granted service 
connection for peripheral neuropathy of the right upper 
extremity, left upper extremity, right lower extremity, and 
left lower extremity, each as secondary to malnutrition, and 
assigned each a 20 percent evaluation, effective March 5, 
1996, and granted service connection for a head scar and 
assigned a noncompensable evaluation.  The RO also increased 
the veteran's service-connected anxiety disorder from 
10 percent to 30 percent.  The RO also granted separate 
evaluations for degenerative joint disease of the cervical 
and lumbar spine, where it assigned a 20 percent evaluation 
to the lumbar spine and a 10 percent evaluation to the 
cervical spine.  As of March 5, 1996, the combined schedular 
evaluation was 80 percent; as of March 5, 1997, the combined 
schedular rating was 90 percent.  Finally, the RO granted a 
TDIU, effective March 5, 1996.

In October 2001, the veteran testified at a personal hearing 
before the undersigned Board Member.  He stated he felt he 
should have been service connected from the time of his 
discharge from service and that his symptoms at that time 
were no different than his current symptoms.  He stated at 
the time of his discharge from service, he was weak and could 
not do hard labor.  He noted he was not given any 
compensation at the time of his discharge from service.  

II.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, in the March 1999 rating decision on appeal and 
the January 2001 statement of the case, the RO informed the 
veteran of the reasons and bases for the determination of an 
effective date of March 5, 1996, for both the grant of 
service connection for peripheral neuropathy of the upper and 
lower extremities and the grant of a TDIU.  In the January 
2001 statement of the case, the RO also included the 
pertinent regulations that applied to the veteran's claims 
for earlier effective dates.  Correspondence copies of these 
determinations were mailed to the veteran's accredited 
representative at that time.  These determinations were not 
returned by the United States Postal Service as 
undeliverable, and thus the veteran and his representative 
are presumed to have received these notifications.  
See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA)).

Additionally, the veteran reported having received private 
treatment from the Billings Clinic, which records were 
received and associated with the claims file.  The veteran 
also reported having received treatment at the VA clinic in 
Fort Harrison, Montana, which records were received and 
associated with the claims file.  The veteran has not alleged 
that there are any relevant additional medical records that 
have not been associated with the claims file.  Finally, in 
accordance with its duty to assist, the RO had the veteran 
undergo VA examinations related to his claims.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claims and has notified him of the information and 
evidence necessary to substantiate his claims.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

III.  Criteria & Analysis

A.  Effective date-Service connection

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991) and 38 C.F.R. § 
3.400 (2001).  With a claim for disability compensation, the 
effective date of an award will be (1) the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service or (2) the date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i) (2001) (emphasis added). 

The Board notes that the RO has granted the veteran's claim 
for peripheral neuropathy of the upper and lower extremities 
based upon 38 C.F.R. § 3.114(a) (2001).  Under 38 U.S.C.A. 
§ 5110(g) (West 1991), it states the following: 

Subject to the provisions of section 5101 
of this title, where compensation . . . 
is awarded or increased pursuant to any 
Act or administrative issue, the 
effective date of such award or increase 
shall be fixed in accordance with the 
facts found but shall not be earlier than 
the effective date of the Act or 
administrative issue.  In no event shall 
such award or increase be retroactive for 
more than one year from the date of 
application therefor or the date of the 
administrative determination of 
entitlement, whichever is earlier.

See also 38 C.F.R. § 3.114(a) (2001).  Under that regulation, 
VA clarifies that if a claim for service connection (or an in 
increased evaluation) is reviewed at the request of the 
claimant more than one year after the effective date of the 
liberalizing law or VA issue, that benefits may be authorized 
for a period of one year prior to the date of receipt of such 
request.  38 C.F.R. § 3.114(a)(3) (2001). 

The Board notes that as of May 1988, peripheral neuropathy, 
except where directly related to infectious diseases, was 
added to the list of diseases subject to presumptive service 
connection for former prisoners of war.  54 Fed. Reg. 26,027 
(June 21, 1989).  Thus, if a veteran was a POW, was interned 
or detained not less than 30 days, peripheral neuropathy 
would be service connected if manifest to a compensable 
degree of 10 percent or more at any time after discharge from 
service even though there was no record of such during 
service.  38 C.F.R. § 3.309(c).

Under 38 C.F.R. § 3.155(a) (2001), the claimant or a 
representative of the claimant can file an informal claim by 
communicating an intent to apply for one or more VA benefits.  
The benefit sought must be identified, see Stewart v. Brown, 
10 Vet. App. 15, 18 (1997), but need not be specific, see 
Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  See id.  
Also, under 38 C.F.R. § 3.157(b)(1) (2001), once a formal 
claim for compensation has been allowed or a formal claim for 
compensation disallowed for the reason that the service-
connected disability was not compensable in degree, receipt 
of outpatient, hospital examination, or admission to a VA or 
uniformed services hospital will be accepted as receipt of a 
claim based on the date of the outpatient treatment, hospital 
examination, or admission to a VA or uniformed services 
hospital.  The provisions of this paragraph apply only when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment, or 
hospital admission.  Id.

The Board has carefully reviewed the evidence of record and 
finds that there is no legal basis to grant an effective date 
earlier than March 5, 1996, for the grant of service 
connection for peripheral neuropathy of the upper and lower 
extremities.  The reasons follow.

First, the Board notes that an effective date back to the 
date of the veteran's discharge cannot be granted.  As stated 
above, in order to have an effective date of the day 
following a veteran's discharge from service, a claim must be 
filed within one year of the veteran's discharge.  See 38 
C.F.R. § 3.400(b)(2)(i).  Here, the veteran did not file a 
claim for benefits until 1977-almost 30 years following the 
veteran's discharge from service.  On the veteran's 
application for compensation and pension, filed in April 
1977, he indicated that he had not previously filed a claim 
for VA benefits.  Thus, an effective date prior to 1977 is 
legally impossible.  

Next, at the time of the veteran's original claim for 
benefits, he clearly indicated on the application that he was 
seeking pension benefits, as opposed to compensation 
benefits.  See 38 C.F.R. § 3.151(a) (2001) (A claim by a 
veteran for compensation may be considered to be a claim for 
pension; and a claim for pension may be considered to be a 
claim for compensation).  Specifically, the application 
requested that the veteran indicate the disability for which 
he was seeking benefits and the date the disability had 
started.  The veteran wrote "stroke" and indicated that it 
had occurred in 1977.  He filled out the information on the 
form that related to pension benefits and crossed out, by 
placing an "X," the part of the application that asked if 
he had been treated during service and if so, for what 
ailment.  He also crossed the part of the application that 
asked him for a list of persons who knew any facts about any 
sickness, disease, or injury shown before, during, or since 
service.  Additionally, the veteran completed the part of the 
application that requested income received and expected from 
all sources and noted that this part should be completed 
"only" if the veteran was seeking nonservice-connected 
pension.  The Board finds that the April 1977 application did 
not reveal in any way that the veteran was seeking 
compensation benefits, nor was there any mention of 
peripheral neuropathy.  

The Board finds that the veteran's intent in April 1977 
application was that he was seeking pension benefits.  See 
Stewart v. Brown, 10 Vet. App. 15, 18-19 (1997).  In that 
case, the Court held that the veteran's application for 
pension benefits was not also a claim for compensation 
benefits, noting that there was no evidence submitted with 
the application for pension that should have caused VA to 
construe it as a claim for compensation.  The facts in that 
case are applicable to the current case before the Board.  At 
the time the veteran submitted his claim for pension, he did 
not indicate that the stroke was attributable to service 
based upon the date of incurrence (1977) and the fact that 
the veteran had crossed out the sections of the application 
that addressed claims for compensation.  Thus, an effective 
date back to 1977 is legally impossible.

The first showing of the veteran attributing numbness in his 
extremities to service was in an April 1982 statement, 
wherein he alleged that he had been exposed to cold 
temperatures, had suffered from malnourishment, and that his 
cerebrovascular accident was related to service.  However, 
the RO denied service connection for residuals of the 
cerebrovascular accident, malnutrition, and a neurological 
disorder.  Although the veteran filed a notice of 
disagreement, he did not perfect his appeal following the 
issuance of the November 1982 statement of the case.  See 
38 C.F.R. §§ 19.112, 19.116, 19.118(b) (1982).  Thus, the 
August 1982 decision became final.  See 38 C.F.R. § 19.153 
(1982).

In October 1992, the veteran filed claims for service 
connection for peripheral neuropathy of the upper and lower 
extremities.  The RO denied the claims in a July 1993 rating 
decision.  Again, the veteran submitted a notice of 
disagreement; however, he did not submit a substantive appeal 
following the issuance of the April 1994 statement of the 
case.  See 38 C.F.R. §§ 20.200, 20.202, 20.302 (1992).  Thus, 
that decision became final.  See 38 C.F.R. § 20.1103 (1992).

The next time the veteran raised the issue that he had 
peripheral neuropathy as a result of service was during his 
March 1997 claim.  The Board notes that there are no records 
between the April 1994 statement of the case and the 
veteran's March 1997 informal claim for benefits that could 
be construed as an informal claim to reopen the claims for 
service connection for peripheral neuropathy of the upper and 
lower extremities.  

Following the submission of the March 1997 claim, a VA 
examiner attributed the veteran's peripheral neuropathy to 
malnutrition in service in a February 1999 VA examination 
report.  Although the veteran had filed a claim in 1992 for 
service connection for peripheral neuropathy, which followed 
the addition of such disease to the diseases subject to 
presumptive service connection for former prisoners of war, 
the veteran had not brought forth competent evidence of a 
diagnosis of peripheral neuropathy.  At that time, the only 
evidence of peripheral neuropathy was the veteran's 
allegations of such.  Thus, the RO granted service connection 
for peripheral neuropathy of the upper and lower extremities 
based upon it now being a disease entitled to presumptive 
service connection.  Again, prior to May 1988, the Code of 
Federal Regulations did not include peripheral neuropathy as 
a disability entitled to presumptive service connection.  See 
38 C.F.R. § 3.309 (1987).  In May 1988, the regulation was 
amended to include peripheral neuropathy as one of the 
diseases entitled to presumptive service connection for 
former prisoners of war.  38 C.F.R. § 3.309 (1988).

Here, the veteran filed in March 1997 what the RO construed 
as an informal claim to reopen the claim for service 
connection for peripheral neuropathy.  Complying with 
38 C.F.R. § 3.114(a)(1), the RO went back one year prior to 
the veteran's informal claim, and granted service connection 
for peripheral neuropathy of the upper and lower extremities 
as of March 5, 1996.  Under 38 U.S.C.A. § 5110(g) and 
38 C.F.R. 3.114(a)(1), an effective date earlier than March 
5, 1996, is legally impossible.  Again, prior to the filing 
of the March 1997 claim, the veteran had not brought forth 
competent evidence of a diagnosis of peripheral neuropathy, 
which had been attributed to service.

As noted above, the veteran's effective date for the grant of 
service connection for peripheral neuropathy was based on 
liberalizing legislation applicable to former POWs.  Although 
there is a prior denial in July 1993 for service connection 
for peripheral neuropathy, a claim for entitlement to service 
connection for POW presumptive diseases does not require any 
new and material evidence to reopen the claim.  Suttmann v. 
Brown, 5 Vet. App. 127 (1993); Pena v. Brown, 5 Vet. App. 
279,280-281 (1993); see also Yabut v. Brown, 6 Vet. App. 79, 
83 (1993).  As discussed above, an earlier effective date for 
the grant of service connection on the basis of liberalizing 
legislation is not warranted.  

However, given that service connection may otherwise be 
granted under 38 C.F.R. § 3.303 (2001), the Board has also 
considered whether an earlier effective date may be available 
to the veteran under the regulatory provisions that apply to 
reopened claims.  In cases involving new and material 
evidence, where evidence, other than service department 
records, is received after the final disallowance, the 
effective date is the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(1)(ii) (2001).  Nevertheless, even with 
consideration of this regulation, an earlier effective on 
this basis is not warranted since both the date of the 
veteran's reopened [new] claim and the date that the evidence 
documents that entitlement arose are subsequent to the 
previously assigned effective date of March 5, 1996.     

The United States Court of Appeals for Veterans Claims (the 
Court) has held that in a case where the law, as opposed to 
the facts, is dispositive of the claim, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Having considered all possible bases for an earlier effective 
date, the Board concludes that the claim must be denied.  


B.  Effective date-TDIU

The earliest effective date for an increased evaluation, 
which includes a claim for a TDIU, is that which is factually 
ascertainable that an increase in disability has occurred if 
the claim is received within one year from such date; 
otherwise, the effective date is the date of receipt of 
claim.  38 U.S.C.A. § 5110(b)(2) (West 1991); 38 C.F.R. 
§ 3.400(o)(1) and (2) (2001); see Harper v. Brown, 10 Vet. 
App. 125, 126 (1997).  The application of 38 C.F.R. 
§§ 3.155(a) and 3.157(b) apply to this claim as well.  

VA will grant a total evaluation for compensation purposes 
based on unemployability when the evidence shows that the 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2001).  The 
provisions of 38 C.F.R. § 4.16(a) (2001), establish, in 
pertinent part, that:

Total disability ratings for compensation 
may be assigned, where the schedular 
rating is less than the total, when the 
disabled person is, in the judgment of 
the rating agency, unable to secure or 
follow a substantially gainful occupation 
as a result of service-connected 
disabilities: Provided that, if there is 
only one such disability, this disability 
shall be ratable at 60 percent or more, 
and that, if there are two or more 
disabilities, there shall be at least one 
disability ratable at 40 percent or more, 
and sufficient additional disability to 
bring the combined rating to 70 percent 
or more.

The Board has carefully reviewed the evidence of record and 
finds that the veteran's claim for an effective date earlier 
than March 5, 1996, for the grant of a TDIU is legally 
impossible.  The reasons follow.

First, the Board notes that prior to March 6, 1996, the 
veteran did not meet the schedular criteria for a TDIU, as 
described in 38 C.F.R. § 4.16.  Prior to June 1981, the 
veteran was in receipt of pension intermittently and was not 
service connected for any disabilities.  From June 1981 to 
December 1985, he had a combined evaluation of 40 percent.  
From December 1985 to October 1992, he had a combined 
evaluation of 30 percent.  From October 1992 to March 1996, 
he had a combined evaluation of 40 percent.  Additionally, 
prior to March 1996, the veteran never claimed that he was 
unemployable due to service-connected disabilities.  For 
example, in April 1978, the veteran stated he was not 
disabled, but noted he had been unable to get a job.  In May 
1982, he complained that he did not have a job because he 
thought employers were discriminating against him because of 
his age.  In July 1986, the veteran reported that he had been 
trying to get a job since his stroke in 1977.  A VA examiner 
stated that the veteran was "partially" industrially 
impaired.  In January 1985, the veteran claimed he could not 
get a job because he was too old.  In January 1992, he 
asserted that the post office would not hire him because of 
his age.  In November 1992, he stated he wanted to work and 
had applied for jobs in the government but was being 
discriminated against because of his age.  In July 1994, the 
veteran stated that he had been unable to get a job since 
1977 even though he felt he was capable of working.  He again 
stated he felt he was being discriminated against because of 
his age.

Accordingly, the Board finds that there was no formal claim 
or written intent to file a claim for a TDIU prior to March 
5, 1997.  In fact, based on the Board's review of the record, 
the veteran's first allegation that he was unemployable as a 
result of his service-connected disabilities was his March 
1999 application for individual unemployability.  However, 
the RO has construed the veteran's March 1997 statement as an 
informal claim for TDIU and has granted the veteran the TDIU 
as of March 5, 1996.  Prior to that date, the veteran did not 
meet the jurisdictional threshold which would have allowed 
the RO to assign a total evaluation without referral to the 
Director of Compensation and Pension Service.  See 38 C.F.R. 
§ 4.16(b) (2001).  Prior to March 5, 1996, the evidence does 
not show a raised claim that the veteran was unable to work 
due to his service-connected disabilities.  Accordingly, the 
Board finds that the veteran's claim for an effective date 
prior to March 5, 1996, is not possible.

The Board is aware that in an August 1994 VA 
neuropsychological consultation report, the examiner stated 
that the veteran reported he deserved a 100 percent 
disability evaluation from VA.  The Board does not find that 
such statement was an informal claim for a TDIU, as the 
veteran's report of such was generally indicative of his 
frustration with VA rather than attributing unemployment to 
service-connected disabilities.  The Board found nothing in 
that consultation report that could have been construed as an 
informal claim for a TDIU.  Thus, the Board finds that an 
effective date earlier than March 5, 1996, for the award of a 
TDIU is legally impossible.

As stated above, the Court has held that in a case where the 
law, as opposed to the facts, is dispositive of the claim, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  See Sabonis, 6 Vet. App. at 
430.

The undersigned Board Member notes that the veteran's 
testimony at the October 2001 hearing was appreciated, and 
the veteran's testimony was credible.  However, having said 
that, it is clear that the RO has followed the law and 
regulations and, unfortunately, they do not allow for an 
earlier effective date for the grant of service connection 
for peripheral neuropathy of the upper and lower extremities 
or the grant of a TDIU.  The Board notes that RO granted the 
earliest effective date possible for the veteran's claims on 
appeal.  

Additionally, VA has not forgotten the difficulties that any 
prisoner of war must have endured during confinement, and it 
has specifically considered the combat service that the 
veteran provided for the United States in a time of need. 




ORDER

Entitlement to an effective date earlier than March 5, 1996, 
for the grant of service connection for peripheral neuropathy 
of the right upper extremity is denied.

Entitlement to an effective date earlier than March 5, 1996, 
for the grant of service connection for peripheral neuropathy 
of the left upper extremity is denied.

Entitlement to an effective date earlier than March 5, 1996, 
for the grant of service connection for peripheral neuropathy 
of the right lower extremity is denied.

Entitlement to an effective date earlier than March 5, 1996, 
for the grant of service connection for peripheral neuropathy 
of the left lower extremity is denied.

Entitlement to an effective date earlier than March 5, 1996, 
for the grant of a total rating for compensation based upon 
individual unemployability is denied.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

